DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 August 2021, 11 Feb 2022 and 2 June 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roether et al (US 2019/0360609).
Regarding Claim 1, Roether et al disclose a plate armature damping device for a tilting armature valve (Figure 1A). The device comprising: 
at least one damping body (125) which can be fixed to a plate armature (Figure 1A), with at least one damping material which, on an impact movement of the plate armature in the direction of a counter-element, is elastically deformable on impact on the counter-element (Figure 1B); 
wherein the at least one damping body has a geometric contour having at least one bulge on a surface of the at least one damping body facing the counter-element (Figure 1A where the bulge is the flanged portion shown which contacts the armature shown in Figure 1B), which is configured such that, on the impact movement of the plate armature, the volume of the at least one damping body contributing to the damping increases (as the plate rotates into full contact shown in Figure 1B).  
Regarding Claim 2, Roether et al disclose where the at least one bulge on the surface of the at least one damping body facing the counter-element is configured such that, during the impact movement of the plate armature, initially a first part of the damping material at the at least one bulge is elastically deformed (to the right, as shown where the right portion contacts first), and during the further course of the impact movement, a second part of the damping material, larger than the first part, is elastically deformed (where as the plate rotates into full contact as shown in Figure 1B).  
Regarding Claim 7, Roether et al disclose a sealing body (the bottom portion which contacts 150 shown in Figure 1A) which is connected to the at least one damping body, wherein the sealing body is configured to close a valve opening fluid-tightly (Figure 1A).  
Regarding Claim 8, Roether et al disclose where the sealing body and the at least one damping body are configured integrally (Figure 1A).  
Regarding Claim 9, Roether et al disclose a retaining body (the center portion of the body 125 between the damping body on the top and the sealing portion on the bottom) configured to be anchored in the plate armature, and the at least one damping body and the sealing body are connected to the retaining body and configured such that they lie on opposite faces of the plate armature on fixing of the retaining body in the plate armature (Figure 1A).  
Regarding Claim 10, Roether et al disclose where the sealing body and the at least one damping body are arranged offset to one another (up and down), viewed in the normal direction of the plate armature (Figure 1A).  
Regarding Claim 13, Roether et al disclose a plate armature for a tilting armature valve (Figure 1A), The armature comprising: 
an armature body (115) which can be mounted on the tilting armature valve by a bearing (160) at an end face of the armature body and is movable from a first position into a second position by activation of an electric coil element (Figures 1A and 1B by 135); and 
a plate armature damping device (generally at 125), which is arranged on a surface of the armature body so that, on an impact movement of the plate armature from the first position to the second position, the at least one damping body is elastically deformed on impact on the counter-element (Figure 1B); wherein the plate armature damping device, includes:
at least one damping body (125) which can be fixed to a plate armature (Figure 1A), with at least one damping material which, on an impact movement of the plate armature in the direction of a counter-element, is elastically deformable on impact on the counter-element (Figure 1B); 
wherein the at least one damping body has a geometric contour having at least one bulge on a surface of the at least one damping body facing the counter-element (Figure 1A where the bulge is the flanged portion shown which contacts the armature shown in Figure 1B), which is configured such that, on the impact movement of the plate armature, the volume of the at least one damping body contributing to the damping increases (as the plate rotates into full contact shown in Figure 1B).  
Regarding Claim 14, Roether et al disclose where the armature body has at least one first recess in which the at least one damping body is arranged at least along a partial extent of the damping body (the upper flange portion of the recess where the portion 125 sits within 115).  
Regarding Claim 15, Roether et al disclose where the armature body has a second recess or opening (the lower portion of the opening shown in Figure 1A, smaller than the first recess), at which a sealing body is arranged on the surface of the armature body opposite the at least one damping body and is configured to close a valve opening of the tilting armature valve fluid-tightly (Figure 1A), and wherein the at least one first recess and the second recess or opening are offset to one another in the normal direction of the armature body (Figure 1A).  
Regarding Claim 16, Roether et al disclose a tilting armature valve (Figures 1A and 1B). The valve comprising: a plate armature (Figure 1A), including: 
an armature body (115) which can be mounted on the tilting armature valve by a bearing (160) at an end face of the armature body and is movable from a first position into a second position by activation of an electric coil element (Figures 1A and 1B by 135); and 
a plate armature damping device (generally at 125), which is arranged on a surface of the armature body so that, on an impact movement of the plate armature from the first position to the second position, the at least one damping body is elastically deformed on impact on the counter-element (Figure 1B); wherein the plate armature damping device, includes:
at least one damping body (125) which can be fixed to a plate armature (Figure 1A), with at least one damping material which, on an impact movement of the plate armature in the direction of a counter-element, is elastically deformable on impact on the counter-element (Figure 1B); 
wherein the at least one damping body has a geometric contour having at least one bulge on a surface of the at least one damping body facing the counter-element (Figure 1A where the bulge is the flanged portion shown which contacts the armature shown in Figure 1B), which is configured such that, on the impact movement of the plate armature, the volume of the at least one damping body contributing to the damping increases (as the plate rotates into full contact shown in Figure 1B).  
Regarding Claim 17, Roether et al disclose where the tilting armature valve is for a pressure regulating module of a vehicle (Paragraph 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roether et al (US 2019/0360609) in view of Motin et al (US 2020/0023729).
Regarding Claim 3, Roether et al disclose all essential elements of the current invention as discussed above except for where the at least one bulge is arranged linearly along the surface of the at least one damping body, having a curved extent along the surface of the at least one damping body.  
Motin et al teach a valve (Figure 2A) and a damper (242A and 242B) where the at least one bulge is arranged linearly along the surface of the at least one damping body (Figure 3B), having a curved extent along the surface of the at least one damping body (along 214 in Figure 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roether et al to incorporate the teachings of Motin et al to provide for where the at least one bulge is arranged linearly along the surface of the at least one damping body, having a curved extent along the surface of the at least one damping body.  Doing so would be combining prior art elements according to known methods (providing the protrusions of Motin et al on the damper of Roether et al) to yield predictable results (to provide for a wear surface on the damper to allow for extended use of the damper).
Regarding Claim 4, Motin et al teach were the at least one bulge protrudes in the normal direction of the plate armature with a height which changes along the linear extent (from the surface of 214 and up to the top of 242A).  
Regarding Claim 5, Roether et al disclose all essential elements of the current invention as discussed above except for where the at least one bulge includes a first bulge and a second bulge which are arranged next to one another on a surface of the at least one damping body facing the counter-element and which are each configured such that, during the impact movement of the plate armature, initially a respective first part of the damping material at the first and second bulges is elastically deformed, and in the further course of the impact movement, a respective second part of the damping material, larger than the first part, is elastically deformed.  
Motin et al teach a valve (Figure 2A) and a damper (242A and 242B) where the at least one bulge includes a first bulge (242A) and a second bulge (242B) which are arranged next to one another on a surface of the at least one damping body facing the counter-element (Figure 3B) and which are each configured such that, during the impact movement of the plate armature, initially a respective first part of the damping material at the first and second bulges is elastically deformed, and in the further course of the impact movement, a respective second part of the damping material, larger than the first part, is elastically deformed  (where as the plate rotates into full contact as shown in Figure 1B of Roether et al).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roether et al to incorporate the teachings of Motin et al to provide for where the at least one bulge is arranged linearly along the surface of the at least one damping body, having a curved extent along the surface of the at least one damping body.  Doing so would be combining prior art elements according to known methods (providing the protrusions of Motin et al on the damper of Roether et al) to yield predictable results (to provide for a wear surface on the damper to allow for extended use of the damper).
Regarding Claim 6, Morin et al teach where the first bulge protrudes in a normal direction of the plate armature with a first height and the second bulge protrudes in the normal direction of the plate armature with a second height which is smaller than the first height (Figure 3B where the shorter height is shown in the back).  
Regarding Claim 11, Roether et al disclose a damping body which are each arranged offset to the sealing body, viewed in the normal direction of the plate armature (Figure 1A) but is moot to where the at least one damping body includes a first damping body and a second damping body.
Motin et al teach a valve (Figure 2A) and a damper (242A and 242B) where the at least one damping body includes a first damping body (242A) and a second damping body (242B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roether et al to incorporate the teachings of Motin et al to provide for where the at least one damping body includes a first damping body and a second damping body.  Doing so would be combining prior art elements according to known methods (providing the protrusions of Motin et al on the damper of Roether et al) to yield predictable results (to provide for an additional wear surface on the damper to allow for extended use of the damper).
Regarding Claim 12, Motin et al teach where the first damping body and the second damping body are arranged offset on opposite sides of the sealing body (Figure 3A where the sealing body is disclosed by Roether et al).  
Regarding Claim 18, Roether et al discloses all essential elements of the current invention as discussed above except for where the at least one bulge is arranged linearly along the surface of the at least one damping body, having a curved, circular linear extent along the surface of the at least one damping body.
Motin et al teach a valve (Figure 2A) and a damper (242A and 242B) where the at least one bulge is arranged linearly along the surface of the at least one damping body, having a curved, circular linear extent along the surface of the at least one damping body  (along 214 in Figure 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roether et al to incorporate the teachings of Motin et al to provide for where the at least one bulge is arranged linearly along the surface of the at least one damping body, having a curved, circular linear extent along the surface of the at least one damping body.  Doing so would be combining prior art elements according to known methods (providing the protrusions of Motin et al on the damper of Roether et al) to yield predictable results (to provide for a wear surface on the damper to allow for extended use of the damper).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753